Citation Nr: 1455378	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Reg ional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hemochromatosis.

2.  Entitlement to service connection for nonalcoholic steatohepatitis (NASH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to July 1991 and from March 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.

These matters were previously before the Board in June 2010, August 2011, and May 2012.  The matters were returned to the Board.  In May 2014, in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2014) the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran was thereafter provided notice of the VHA.  Although the letter to the Veteran was returned as undeliverable, the Veteran's representative provided a brief with arguments in response to the medical expert opinion in October 2014.  Therefore, the Board finds that the appeal is ready for final adjudication. 


FINDINGS OF FACT

1.  Hemochromatosis was not present in service and was not etiologically related to active service.

2.  Nonalcoholic steatohepatitis was not present in service and was not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Hemochromatosis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Nonalcoholic steatohepatitis was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in September 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that VA was unable to obtain clinical VA treatment records for the time frames from January 2003 to November 2003 and September 2011 to June 2012.  The VA Medical Center responded that no records were available for those time frames.  The Veteran was notified of the unavailability of records.  Thus, the Board finds that VA satisfied its duty to assist.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a medical examination and several opinions to obtain an opinions as to whether hemochromatosis or NASH found in the examination was the result of service.  The most recent opinions of record are from July 2012 and July 2014.  As discussed below, the Board finds the opinions are adequate.  The July 2012 opinion adequately addresses the Veteran's claimed symptom of erectile dysfunction in service.  The opinions were rendered by a medical professional.  The claims file was reviewed.  The VA clinicians laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Hemochromatosis and NASH are not chronic diseases, as defined in 38 C.F.R. § 3.309(a).  Therefore, service connection is not warranted on a presumptive basis or based on continuity of symptoms from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hemochromatosis

The Veteran asserts that his hemochromatosis began in service.  For the reasons that follow, the Board finds that service connection is not warranted.

Hemochromatosis is a genetic disease, commonly diagnosed by liver biopsy and by iron studies in the peripheral blood.  VA records reflect that the Veteran had elevated liver function tests in November 2004.  In February 2005, he underwent a liver biopsy.  March 2005 VA records reflect that the Veteran was diagnosed with pre-clinical or early phase hemochromatosis.  Thus, the Veteran has a current disability, satisfying the first element of a service connection claim.

At the time of his diagnosis, the Veteran was not on active service.  As noted above, hemochromatosis is not a disease subject to presumptive service connection if it manifests to a compensable degree within one year following separation from service.  As the Veteran was not diagnosed with hemochromatosis in service, and is not entitled to presumptive service connection even if symptoms manifest within one year of service, the Veteran must have had pathology or symptoms of hemochromatosis in service in order to be entitled to service connection.  See VAOPGCPREC 82-90 (July 18, 1990).  The Veteran contends that while in service, his hemochromatosis was manifested by the following: 1) painful joints, 2) skin yellowing, 3) decreased vision, and 4) erectile dysfunction.  

The Veteran is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran is less than credible with regard to his claim of having skin yellowing and decreased vision in service.  The service treatment records are entirely negative for any such complaints or findings.  A January 2004 service treatment record reflects that the Veteran had near and distant vision of 20/20 on both the right and left.

 In addition, the Veteran completed a report of medical examination, dated January 2004, in which he denied loss of vision in either eye, denied an eye disorder or eye trouble and denied jaundice.  The Veteran's January 2004 report of medical examination reflects that the Veteran's skin was normal upon clinical examination and his vision was 20/20 bilaterally.  Thus, the Board finds that the evidence of record is against a finding that the Veteran had skin yellowing or vision problems in service.  

In regard to the Veteran's erectile dysfunction, a "medication profile" report associated with the claims file reflects that the Veteran was prescribed Viagra in September 2003.  The Veteran's January 2004 reflects that the Veteran's external genitalia were normal upon clinical evaluation.  In a July 2012 opinion, a VA physician opined that the Veteran's erectile dysfunction in September 2003 was less likely than not the result of an early manifestation of his hereditary hemochromatosis.  The physician stated that based on what we know about the disease, he would have been having a slow progressive accumulation of excess iron while in service, but likely not in sufficient amounts to cause disease manifestations, including erectile dysfunction in 2003.  The physician noted that there was no clear objective measurement or lab test which would allow the reviewer to assess whether the hemochromatosis was severe enough to result in erectile dysfunction in 2003.  However, the Veteran's particular genetic mutation (H63D) and his age in 2003 of approximately 37 strongly argue against hemochromatosis being the underlying cause.  The physician stated that exam or lab tests do not reflect evidence of testicular or pituitary involvement.  The examiner noted that the opinion is also supported by the lack of other disease manifestations (all of which would reflect iron deposition in the respective tissues) and that the erectile dysfunction in 2003 would be much more likely to be due to his longstanding 2 pack per day smoking history than hereditary hemochromatosis.  As the VA physician provided a full rationale for his opinion, the Board finds the opinion to be probative.  

The Veteran has also asserted that he had painful joints in service that were a manifestation of hemochromatosis.  The Veteran stated that he was in continuous pain with his joint conditions, which he believed were due to hemochromatosis.  See August 2007 claim.  A February 2001 enlistment examination report indicates the Veteran's upper extremities, lower extremities and spine were normal.  A January 2004 report of medical history reflects that the Veteran did not indicate he had a history of any stomach trouble.  He did note having recurrent back pain, swollen or painful joints, knee trouble, and impaired use of arms, legs, hands or feet.  He stated that he had back pain after falling off a treadmill at a gym in May 2003.  He reported having right knee pain since July 2003 to present.  A July 2003 service treatment record reflects that the Veteran reported having right knee and back pain after falling off a treadmill 2 months ago.    

An August 2004 VA treatment record reflects that the Veteran had chronic lumbar strain and cartilaginous debridement of the right knee.  A February 2005 VA treatment record noted the Veteran had experienced right knee pain for 1.5 years after falling while running on a treadmill while on active duty.  In a November 2007 opinion, a VA examiner opined that based on a review of the medical records, the Veteran's problems with his back and right knee started after he fell from the treadmill and were not caused from his hemochromatosis.  The rationale was that the Veteran did not complain of pain in the back or his right knee prior to falling off the treadmill.

In an August 2011 VA examination addendum, the examiner noted that atrophy is part of the hemochromatosis disease spectrum.  However, it is less likely as not that the Veteran suffered from that type of arthritis while he was on active duty.  The VA examiner noted that his disease is stated to be mild at this time and it would not have been just joint pain.  Hemochromatosis caused chronic arthropathy which would have persisted and the Veteran would have continued to suffer from it.  The examiner noted he had not currently been diagnosed with that type of joint disease.  

The July 2012 VA physician stated that aside from the back pain/knee pain, he did not have reported signs or symptoms, or exam findings consistent with symptomatic hemochromatosis on presentation to the VA in 2003 or 2004, on the gastrointestinal exam in 2004, and after biopsy and genetic diagnosis of "early/preclinical" hemochromatosis in 2005."  

In the July 2012 opinion, the VA physician stated that there was little information in the service medical record that supports the assertion the Veteran had other early manifestations in service of undiagnosed hemochromatosis.  Those manifestations would typically be liver disease or hepatomegaly, increased skin pigmentation, diabetes mellitus, arthropathy and cardiac enlargement with or without heart failure or conduction defects.  The physician stated that no service record contained complaints of the classic hereditary hemochromatosis associated arthropathy of the metacarpal-phalangeal joints (his joint complaints of the back and knee follow a traumatic fail).  There was no supportive cardiac history of electrocardiographic abnormalities noted, no diagnosis or symptoms of diabetes until later, no laboratory studies looking at liver function prior to late 2004, no hepatomegaly on liver imaging in 2005, no skin disease or pigmentation noted on exam, and no hypogonadism on exam in the service or afterwards.

In a July 2014 VHA opinion, a physician of gastroenterology addressed whether the Veteran had early manifestations in service (other than erectile dysfunction, which was adequately addressed by the July 2012 VA examiner) of hemochromatosis.  The physician opined that a review of service treatment records reveals scant data that does not support the suspicion of a diagnosis of hemochromatosis in service.  Medical questionnaire filled on January 29, 2004, shows that the Veteran answered no as to whether or not he had or had ever had the following: jaundice, skin disease, loss of vision of either eye, heart trouble of murmur.  Further review of service treatment records revealed no blood tests regarding liver enzymes or liver function tests.  The right knee and low back pain experienced by the Veteran starting in April 2003 were related to a fall while exercising on a treadmill.  The physician stated that the above mentioned information leads her to conclude that it is less likely than not that the Veteran had early manifestations in service, other than erectile dysfunction, of his subsequently diagnosed hemochromatosis.  The Board finds the opinion to be probative, as the VA physician reviewed the evidence of record and provided a rationale for the opinion.

The Veteran  has contended that he has hemochromatosis that began in service.  Although a lay person may be competent to report the etiology of a disability, hemochromatosis is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of or diagnose a disorder which is confirmed by laboratory tests, the Board finds that the probative value of any such opinion is outweighed by that of the probative VA opinions of record, provided by physicians with education, training and experience in evaluating the etiology of hemochromatosis.

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hemochromatosis.  Although the Veteran has asserted that he had symptoms of hemochromatosis that began in service, the overall probative evidence, including the medical opinions of record, is against a finding that he had symptoms in service.  As discussed above, he had knee, back and erectile dysfunction symptoms, but the evidence is against a finding that the symptoms are related to his hemochromatosis.  The Board finds that the Veteran's assertion that he had skin yellowing or vision problems in service is less than credible.  Although the Board has considered the Veteran's assertion that his in-service symptoms of joint pain and erectile dysfunction were caused by hemochromatosis, the Board finds the VA opinions of record to be more probative.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


NASH

The Veteran asserts that his NASH is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran was diagnosed with NASH in February 2005 based on a liver biopsy.  Thus, the Veteran has a current disability for VA purposes, satisfying the first element of a service connection claim.  However, the Board finds that the evidence is against a finding that there is a nexus between the Veteran's NASH and service.

The Veteran's service treatment records are silent for any treatment or diagnosis for NASH.  The Veteran's service treatment records do not indicate he had any liver problems.

An August 2010 VA examiner stated that the Veteran was not diagnosed with NASH in service, and therefore, it is less likely as not that he is service-connected for it.  As the VA examiner did not address whether the Veteran's NASH began in service or was aggravated by service, the opinion is inadequate and has no probative value.

In the July 2012 opinion, the VA physician stated that he was unable to find any laboratory or imaging study showing or reported symptoms supporting the position that the Veteran had nonalcoholic steatohepatitis in service.  For this reason, it is less likely than not that the NASH had its onset or was present and aggravated, while in active service.  A more compelling contributor would have been his weight gain occurring between November 2003 (our earliest weight, 190 pounds), November 2004 (213), and progressive until June 2009 (234.7).  The physician noted that his triglycerides were markedly elevated in our first measurement in November 2004.  As this could be a contributor to NASH, the possibility exists that NASH developed before or while in the service.  The VA physician stated that however, without objective data, this is impossible to determine with any level of certainty.  The majority of cases occur between the ages of 40 and 60 which also makes it somewhat less likely to have started while in service.  

In the July 2014 VHA opinion, the physician opined that a review of service treatment records reveals no data in support of a diagnosis of NASH in service.  The records do not show any evidence of abdominal pain, obesity or diabetes mellitus in service.  Further review of service treatment records revealed no blood tests regarding liver enzymes or liver function tests.  The physician stated that the above mentioned information leads her to conclude that it is less likely than not that the Veteran had symptoms of NASH in service.  As the VA physician provided a rationale for the opinion and reviewed all the evidence of record, the Board finds the opinion to be probative.

The Veteran has contended that his NASH began in service.  Although a lay person may be competent to report the etiology of a disease, NASH is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by laboratory tests, the Board finds that the probative value of any such opinion is outweighed by that of the July 2014 VA physician, who has education, training and experience in evaluating the etiology of NASH.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for NASH.  Although the Veteran has been diagnosed with NASH, there is no probative evidence showing that NASH began in service or was related to service.  The Board finds the July 2014 VHA opinion to be more probative than the Veteran's assertion that his NASH is related to service.  As discussed above, as NASH is not a chronic condition, service connection is not warranted on a presumptive basis or based on continuity of symptoms.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to service connection for hemochromatosis is denied.

Entitlement to service connection for NASH is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


